Citation Nr: 0610289	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  99-16 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to May 16, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, after May 16, 2005.

3.  Entitlement to rating in excess of 30 percent for post-
traumatic stress disorder, prior to October 17, 2000.

4.  Entitlement to rating in excess of 50 percent for post-
traumatic stress disorder, prior to April 19, 2005.

5.  Entitlement to rating in excess of 70 percent for post-
traumatic stress disorder, after April 19, 2005.

6.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right foot.

7.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left foot.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

FINDINGS OF FACT

1.  Prior to May 16, 2005, the veteran manifested Level I 
hearing in the right ear and Levels III and V in the left 
ear.

2.  Since May 16, 2005, the veteran has manifested Level II 
hearing in the right ear and Level VIII in the left ear.

3.  Prior to April 19, 2005, the veteran's post-traumatic 
stress disorder was manifested by moderate occupational and 
social impairment with deficiencies in most areas, to include 
work, social relations, and mood. 

4.  Since April 19, 2005, the veteran's post-traumatic stress 
disorder has been manifested by total occupational and social 
impairment.

5.  The veteran's right foot disability has been manifested 
by occasional pain and stiffness on prolonged use.

6.  Prior to September 27, 2000, the veteran's left foot 
disability was manifested by occasional pain and stiffness on 
prolonged use.

7.  Since September 27, 2000, the veteran's left foot 
disability was manifested by a moderately severe level of 
disability, in that he experienced a throbbing pain and 
swelling after a short period of use, and had a slight limp 
favoring the left side.

8.  Since April 19, 2005, the veteran's left foot disability 
has required the use of crutches, and has otherwise been 
manifested by daily flare-ups of pain, instability, and 
fatiguability on any use; loss of ankle range of motion; and, 
an abnormal shoe wear pattern.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss, prior to May 16, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159(b), 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, after May 16, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159(b), 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).

3.  The criteria for a 70 percent rating for post-traumatic 
stress disorder are met prior to April 19, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2005).

4.  The criteria for a 100 percent rating for post-traumatic 
stress disorder are met from April 19, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2005).

5.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284-5010 (2005).

6.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left foot are not met prior to 
September 27, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284-5010 (2005).

7.  The criteria for a 20 percent rating for traumatic 
arthritis of the left foot are met from September 27, 2000.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284-5010 (2005).

8.  The criteria for a 30 percent rating for traumatic 
arthritis of the left foot are met from April 19, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284-5010 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in May 2003, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  While this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in July 2003, without taint from prior 
adjudications.  Thus, any defect with respect to the timing 
of the notice requirement was harmless error.  VA sent 
additional notice in September 2004, specifying types of 
evidence which would help the veteran's claim.  he was asked 
to submit any evidence in his possession that pertained to 
the claim as well.  In January 2006, after the last 
supplemental statement of the case, the veteran notified VA 
that he had no other information or evidence to submit and 
wished his case to be returned for appellate review.  

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claims.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Bilateral Hearing Loss

Prior to May 16, 2005, the veteran's bilateral hearing loss 
was assigned a noncompensable rating.  The assignment of 
disability ratings for hearing impairment is to be derived by 
the mechanical application of the ratings schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In assigning the noncompensable evaluation, the RO considered 
the veteran's pertinent history and the objective medical 
findings.  On audiological evaluation in May 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
75
80
LEFT
40
25
65
80
75

The puretone threshold average from 1000 to 4000 hz recorded 
for the right ear was 46 decibels, and was 61 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right and 68 percent in the left 
ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (42 to 49 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, results yield a 
numerical designation of V for the left ear (58 to 65 percent 
average puretone decibel hearing loss, with between 68 and 74 
percent speech discrimination).  Entering the category 
designation of I for the right (better) ear and V for the 
left ear into Table VII produces a disability percentage 
evaluation of zero, under Diagnostic Code 6100.

Reexamination in November 2000 yielded a designation of I for 
the right ear and III for the left ear, continuing to result 
in a noncompensable evaluation.  

In May 2005, however, the veteran's hearing acuity had 
decreased, as evidenced by the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
60
85
95
LEFT
55
55
90
95
95

These findings result in a designation of II for the right 
ear and V for the left ear, compensable under Table VII at 
the 10 percent rate.  The veteran's representative argues 
that this indicates an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) and therefore should be 
rated under Table VIA.  The veteran's left ear hearing acuity 
does, in fact, qualify to be rated under this table.  
However, his acuity on the right does not.  Thus, the right 
ear findings continue to warrant a designation of II (under 
Table VI), while the left ear findings warrant an VIII (under 
Table VIA).  Regardless, when these values are combined in 
Table VII, the result is still 10 percent.  Neither the May 
1999 findings nor the November 2000 findings warrants use of 
Table VIA. 

While the veteran's hearing acuity is, without doubt, 
diminished and does require the use of hearing aids, the 
evidence fails to show levels of hearing loss requisite for a 
compensable rating prior to the May 2005 examination.  
Additionally, the evidence subsequent to that examination 
fails to show that a rating higher than 10 percent is 
warranted from that point forward.  As the preponderance of 
the evidence is against the veteran's claim for a higher 
rating for hearing loss, the benefit of the doubt provision 
does not apply.

Post-Traumatic Stress Disorder

The RO established a 30 percent rating for the veteran's 
post-traumatic stress disorder (PTSD), effective in December 
1998, according to the date his claim for an increased 
evaluation was received.  Effective on October 17, 2000, the 
rating was increased to 50 percent.  Effective on April 19, 
2005, the rating was increased to 70 percent.

Under the applicable criteria, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The veteran's current ratings hinge upon the dates of his VA 
examinations that document the progress of his disability.  
The June 1999 and October 2000 exams both reflect that the 
veteran had moderate impairment in social and work settings.  
Although the veteran had not experienced many of the symptoms 
explicitly listed in the 70 percent category, these exams 
establish that he had occupational and social impairment with 
deficiencies in most areas.

In particular, the veteran was described as suspicious and 
anxious, with specific trouble in dealing with crowds.  He 
had no social contacts outside of his immediate family.  His 
difficulty in remaining gainfully employed was noted.  His 
mood was depressive, and he had bouts of sadness, crying 
spells, blameful feelings, and suicidal thoughts, all of 
which warranted an additional diagnosis of major depressive 
disorder, which the examiner in 2000 linked to his PTSD.  

A Global Assessment of Functioning (GAF) score of 55 was 
rendered in the course of both examinations, indicative of 
moderate symptoms (e.g., flattened affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., having few 
friends or having conflicts with peers or co-workers).  See 
Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  Because of the deficiencies demonstrated on these 
two examinations, the veteran's disability picture warrants 
the 70 percent rating.  

These examinations, however, do not establish total 
occupational and social impairment.  Although he was not 
working, the veteran was still able to take advantage of a 
supportive family structure, to include playing with his 
grandchildren.  He had moments of remission from his 
depressive disorder.  While he had had suicidal thoughts in 
1999, those had resolved by the 2000 examination.  He 
experienced some relief of his symptoms with medication, and 
continued to be independent in his activities of daily 
living.  Concurrent outpatient clinical records confirm that 
he participated in group therapy and was noted to be 
improving with this continued treatment.

Examination in April 2005 revealed that the veteran's 
symptoms had worsened significantly.  He reported an 
increasing need to isolate himself from his family, due to 
more frequent reminders of his combat duty, especially with 
news coverage of the soldiers in Iraq.  He did not like 
leaving his home, because he was very nervous about what may 
happen.  His nightmares had worsened, becoming more vivid and 
frequent.  He had become more irritable, and had experienced 
temper outbursts with his wife and grandchildren whenever 
they came around him.  He reported the sense of a 
foreshortened future, feeling that there was not much hope 
for him or for anyone.  He also had been having chronic 
suicidal thoughts, and occasional homicidal ideation.  

The veteran was observed to have marked psychomotor agitation 
and was in constant gross and fine motor activity.  He 
appeared very guarded, constricted, and anxious.  He was 
objectively observed to have short term memory impairment and 
concentration problems.  A GAF score of 42 was assigned, 
reflecting serious symptoms and impairment in social and 
occupational functioning.  The examiner further noted that 
his severe social and vocational impairment made this veteran 
unemployable.  Based on this examination, and the opinions 
offered therein, a total (100 percent) schedular rating is 
warranted.  The veteran's PTSD has caused him total social 
and occupational impairment.  As the April 19, 2005 
examination is the first objective evidence of the increase 
in symptoms, the total rating is granted as of that date.

Traumatic Arthritis of the Feet

The veteran has separate 10 percent ratings for traumatic 
arthritis of each foot, as of the date of his claim for an 
increase, under 38 C.F.R. § 4.71a, DC 5284-5010 (2005).  DC 
5284 provides that moderately severe foot injuries warrant a 
20 percent rating, while severe foot injuries warrant a 30 
percent rating.  The maximum (40 percent) rating is warranted 
when there is loss of use of the foot.

The veteran underwent VA examinations of his feet in May 
1999, September 2000, and April 2005.  He has consistently 
reported less pain in his right foot as compared to his left.  
With specific reference to the right foot, on the initial 
examination, he reported pain and stiffness in the morning.  
Examination revealed no atrophy, swelling, discoloration, or 
limitation of motion of the ankle.  Nor was there any unusual 
shoe wear.  The veteran had arch supports, but did not use 
other assistive devices to walk.  On the examinations in 2000 
and 2005, however, he reported that he had little to no 
symptoms in his right foot.  These findings do not support a 
rating higher than 10 percent for the right foot, as the 
injury is not more than moderate. 

DC 5010 provides for a 20 percent rating based on traumatic 
arthritis shown by x-ray, as is the case here.  See June 1993 
x-ray report.  The evidence would need to demonstrate 
involvement of two or more major joints or two or more minor 
joint groups, with incapacitating exacerbations.  As the 
veteran has not reported any exacerbations referable to his 
right foot, a higher evaluation is not warranted under this 
code.

The veteran has referred more pain in, and swelling of, his 
left foot.  His May 1999 examination was generally normal, 
with findings similar to his right foot.  X-rays at that time 
confirmed that his degenerative arthritis was "worse on the 
left."  The veteran's statements were consistent with this, 
as he indicated that the left foot would swell if he stood 
for hours at a time and would otherwise swell in proportion 
to his activity.  He did not report incapacitating 
exacerbations at that time.

In September 2000, however, the medical evidence began to 
demonstrate that the veteran's left foot disability had 
increased in severity to the level of moderately severe.  His 
symptoms on the left had became more pronounced, in that the 
pain became throbbing after only a couple hours of use and 
would swell at the end of every day.  He was observed to have 
a slight limp favoring his left side.  This disability 
picture more nearly approximates the 20 percent rating level 
for moderately severe foot injuries, since it began to affect 
his ability to walk.  

The veteran's left foot disability further deteriorated as 
evidenced by the April 2005 examination.  He used both 
corrective shoes and crutches to ambulate, as his left foot 
was no longer stable.  He had lost range of motion in his 
left ankle.  A significant degree of functional loss was also 
noted, in that daily flare-ups brought on by 30 minutes of 
use would cause extreme pain, lack of endurance and 
fatiguability, and weakness in the foot.  He reported being 
unstable on uneven ground.  An abnormal shoe pattern was 
noted, bilaterally.  These findings more nearly approximate 
the higher, 30 percent, rating for severe foot injury.  As 
the extent of the veteran's left foot disability was not 
objectively and fully demonstrated to be severe prior to this 
examination, the increased rating is effective the date of 
the exam. 
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing 
loss, prior to May 16, 2005, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, after May 16, 2005, is denied.

Entitlement to a 70 percent rating for post-traumatic stress 
disorder, prior to April 19, 2005, is granted, subject to 
regulations applicable to the payment of monetary benefits.

Entitlement to a 100 percent rating for post-traumatic stress 
disorder, after April 19, 2005, is granted, subject to 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right foot is denied.

Entitlement to a 20 percent rating for traumatic arthritis of 
the left foot, after September 27, 2000, is granted, subject 
to regulations applicable to the payment of monetary 
benefits.

Entitlement to a 30 percent rating for traumatic arthritis of 
the left foot, after April 19, 2005, is granted, subject to 
regulations applicable to the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


